220 S.E.2d 144 (1975)
28 N.C. App. 61
Ludie TAYLOR, Employee, Plaintiff,
v.
ALBAIN SHIRT COMPANY, INC., Employer, and American Mutual Liability Insurance Co., Carrier, Defendants.
No. 758IC377.
Court of Appeals of North Carolina.
December 17, 1975.
Certiorari Denied February 3, 1976.
*145 Brock & Foy by Donald P. Brock, Trenton, for plaintiff-appellant.
Hedrick, McKnight, Parham, Helms, Kellam & Feerick by Philip R. Hedrick and Edward L. Eatman, Jr., Charlotte, for defendants-appellees.
Certiorari Denied by Supreme Court February 3, 1976.
PARKER, Judge.
For an injury to be compensable under the Workmen's Compensation Act, it must *146 be "by accident arising out of and in the course of the employment." (emphasis added). G.S. 97-2(6). "The two italicized phrases are not synonymous; they `involve two ideas and impose a double condition, both of which must be satisfied in order to bring a case within the Act.'" Robbins v. Nicholson, 281 N.C. 234, 238, 188 S.E.2d 350, 353 (1972). "The words `in the course of', as used in the statute, refer to the time, place and circumstances under which the accident occurred, while `out of' relates to its origin or cause." Bell v. Dewey Brothers, Inc., 236 N.C. 280, 282, 72 S.E.2d 680, 682 (1952).
Here, the accident occurred at a time after plaintiff had completed her regular work shift, had "clocked out" on the time clock provided by her employer for that purpose, and had left her employer's premises for the day. It occurred at a place which was not on her employer's premises and over which it had no control. Thus, the accident did not arise "in the course of" her employment. Cases such as Maurer v. Salem Co., 266 N.C. 381, 146 S.E.2d 432 (1966) and Davis v. Manufacturing Co., 249 N.C. 543, 107 S.E.2d 102 (1959), holding to be compensable injuries received by accident occurring on an employer-provided parking lot, are not here controlling. Here, the accident occurred on a public street which plaintiff was attempting to cross while on her way to a private parking lot which was neither owned, controlled, nor in any manner provided by her employer.
We find the decision in Bryan v. T. A. Loving Co., 222 N.C. 724, 24 S.E.2d 751 (1943) dispositive of the present case. There, the employee was killed when he was struck by a car while attempting to walk across a public highway to report for work at his duty station located immediately across the highway on his employer's premises. In holding the death to be noncompensable under the Workmen's Compensation Act, the opinion of the Court written by Barnhill, J. (later C. J.) pointed out that the facts that employees of defendant constituted the great majority of those who used the highway and that the operator of the car which struck the deceased was also an employee of defendant did not justify the conclusion that the public highway was a part of the defendant employer's premises. The opinion goes on to state (p. 729, 24 S.E.2d p. 754):
"The hazard created by traffic on the highway under the circumstances of this case cannot fairly be traced to the employment. It cannot be said that it was, at the time and place and under the circumstances disclosed, a natural incident of the work. It was not created by the employer. It did not arise out of the exposure occasioned by the nature of the employment. It was neither an ordinary nor an extraordinary risk directly or indirectly connected with the services of the employee. On the contrary, any other person undertaking to cross a public highway under the same or similar circumstances would be subjected to the identical hazard encountered by him.
It is conceded that if deceased had been injured 100 yards down the road the injury would not be compensable. That he was instead within 30 or 40 feet of his destination does not alter the purpose of his going or warrant a different conclusion."
We conclude that in the present case plaintiff has failed to show a compensable claim under the Workmen's Compensation Act, and the order of the Industrial Commission denying the claim is
Affirmed.
BROCK, C. J., and ARNOLD, J., concur.